Fish, C. J., and Atkinson, J.,
dissenting. For reasons stated in the dissenting opinion in the case of Delaney v. Plunkett, 146 Ga. 547 (91 S. E. 561), so much of section 16 of the act approved November 18, 1915 (Acts 1915, Ex. Sess., p. 90), as purports to inhibit the keeping on hand of liquors owned and possessed in this State, which were lawfully so owned and possessed prior to the first day of May, 1916, is violative of those provisions of the State and Federal constitutions which guarantee the right of private property and immunity from retroactive laws.
This case does not involve the constitutionality of section 20 of the act approved November 17, 1915.'
This dissent is not intended to extend to the decision by the majority touching the legality of the assemblage of the legislature.